IN THE SUPREME COURT OF IOWA
                            No. 107 / 07-0507

                         Filed September 21, 2007

IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

      Appellee,

vs.

MICHAEL D. BLAZEK,

      Appellant.


      On review of the report of the Grievance Commission.



      Grievance Commission reports respondent has committed ethical

misconduct and recommends revocation of respondent’s license to practice

law. LICENSE REVOKED.



      Michael J. Carroll of Babich, Goldman, Cashatt & Renzo, P.C., Des

Moines, for appellant.



      Charles L. Harrington and Teresa A. Vens, Des Moines, for appellee.
                                     2

STREIT, Justice.

      An Iowa attorney was convicted in federal court of four felonies

involving sexual misconduct and children. Because he is unfit to practice

law, we revoke his license.

      I.    Background Facts and Prior Proceedings.

      Michael Blazek was admitted to the Iowa bar in 1987. He is currently

serving a 235-month sentence in a federal prison in Marion, Illinois. He

was convicted on February 20, 2004 of the following felonies: (1) attempted

enticement of a minor for sex, (2) traveling in interstate commerce to engage

in sex with a minor, (3) receipt of visual depictions of minors engaging in

sexually explicit conduct, and (4) possession of visual depictions of minors

engaging in sexually explicit conduct.     His conviction was affirmed on

appeal. United States v. Blazek, 431 F.3d 1104 (8th Cir. 2005), cert. denied,

547 U.S. 1082, 126 S. Ct. 1800, 164 L. Ed. 2d 538 (2006). The eighth

circuit court of appeals summarized the underlying facts:


      In July 2001, Blazek entered an internet “male for male” chat
      room from his computer in Des Moines and then sent an
      instant message asking “Brian” for his age and location. Brian
      responded that he was a 15 year old male in Chicago. Brian
      was in fact Inspector Dan Everett of the Chicago Police
      Department posing as a teenage boy to investigate internet
      crimes against children. Blazek and Brian discussed their
      respective sexual experiences. Blazek stated that he preferred
      “[y]ounger smooth guys” and described his sexual preferences.
      Blazek and Brian continued their instant message and e-mail
      conversations for fifteen months. At the end of May 2002,
      Blazek became more explicitly sexual, inviting Brian to give
      him a massage and suggesting it could lead to sex. In July,
      Blazek gave a detailed description of how he would massage
      Brian and said, “[s]ometimes when guys get playful they lose
      their clothes.” In September, Blazek engaged in graphic sexual
      conversations, discussing oral sex and suggesting a three-way
      sexual encounter with one of Brian’s friends.
                                     3
      Blazek arranged to meet Brian on October 26 at a restaurant in
      Chicago.    Blazek was arrested when he arrived at the
      restaurant from Iowa. . . . After Blazek traveled to Chicago,
      postal inspectors obtained a warrant, searched his apartment,
      and seized his computer. They found hundreds of images and
      movies of child pornography.

Id. at 1106–07.
      In June 2006, the Iowa Supreme Court Attorney Disciplinary Board

(Board) filed a complaint against Blazek based on these criminal

convictions. The Board alleged Blazek violated Iowa Code of Professional

Responsibility for Lawyers DR 1–102(A)(1) (attorney shall not violate a
disciplinary rule), DR 1–102(A)(3) (attorney shall not engage in illegal

conduct involving moral turpitude), and DR 1–102(A)(6) (attorney shall not

engage in any other conduct that adversely reflects on the practice of law).

The Commission found Blazek violated these rules and recommended

revocation of his law license.

      This conviction was not Blazek’s first. In December 1997, he pled

guilty in federal court to a felony charge of knowingly engaging in sexual

contact with a child under twelve. Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Blazek, 590 N.W.2d 501, 502 (1999). That incident stemmed

from a family reunion on a cruise ship where Blazek sexually assaulted his

eleven-year-old nephew by fondling the boy’s bare buttocks and genitals.

Id. Blazek was sentenced to twelve months in prison followed by three years

of supervised release. Id. Based on this incident, we suspended Blazek’s
law license indefinitely with no possibility of reinstatement for two years.1

Id. at 504.




      1Blazek’s suspension ran from March 7, 1997, the date of his temporary

suspension. His license was reinstated on September 2, 1999.
                                      4
      II.    Scope of Review.
      We review the findings of the Grievance Commission de novo. Iowa

Ct. R. 35.10(1). We give weight to the Commission’s findings but we are not

bound by those findings. Iowa Supreme Ct. Att’y Disciplinary Bd. v. McGrath,

713 N.W.2d 682, 695 (Iowa 2006). The Board has the burden to prove

disciplinary violations by a convincing preponderance of the evidence. Iowa

Supreme Ct. Att’y Disciplinary Bd. v. D’Angelo, 710 N.W.2d 226, 230 (Iowa

2006). This burden is “ ‘less than proof beyond a reasonable doubt, but

more than the preponderance standard required in the usual civil case.’ ”
Id. (quoting Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Lett, 674
N.W.2d 139, 142 (Iowa 2004)).

      III.   Ethical Violations.

      Blazek is precluded from relitigating the findings made in the

underlying criminal action which is the basis of the Board’s present claim.

See Iowa Code § 602.10122(1) (2005) (stating “[t]he record of conviction is

conclusive evidence” in an attorney disciplinary action); Iowa Ct. R. 35.7(3)

(allowing issue preclusion to be used by either party in a lawyer disciplinary

case if certain conditions are met); Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Iversen, 723 N.W.2d 806, 809 (Iowa 2006) (holding attorney was “barred
from relitigating the issue of his criminal conduct in this disciplinary

action”).

      We agree with the Commission Blazek’s criminal misconduct violated

DR 1–102(A)(1), DR 1–102(A)(3), and DR 1–102(A)(6). We have previously

defined “moral turpitude” as “an act of baseness, vileness or depravity in

the duties which one person owes to another or to society in general . . . .”

Comm. on Prof’l Ethics & Conduct v. Tompkins, 415 N.W.2d 620, 623 (Iowa

1987) (citing Comm. on Prof’l Ethics & Conduct v. Patterson, 369 N.W.2d 798,

801 (Iowa 1985)). Certainly attempted enticement of a minor for sex and
                                      5

possession of child pornography fit this definition. See Blazek, 590 N.W.2d

at 503; Comm. on Prof’l Ethics & Conduct v. Lindaman, 449 N.W.2d 341, 342

(Iowa 1989). Moreover, such conduct adversely reflects on the practice of

law. As the Commission stated, “[Blazek]’s conduct is an embarrassment to

the bar and to our system of justice.” See Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Thompson, 595 N.W.2d 132, 134 (Iowa 1999) (stating

the public’s confidence in our profession is lessened when a lawyer violates

the law).

      IV.   Sanction.

      We now turn to the appropriate sanction to address Blazek’s

unethical and criminal conduct. “We consider ‘the nature of the violations,

protection of the public, deterrence of similar misconduct by others, the

lawyer’s fitness to practice, and our duty to uphold the integrity of the

profession in the eyes of the public.’ ” Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Rickabaugh, 728 N.W.2d 375, 381 (Iowa 2007) (quoting Iowa Supreme

Ct. Bd. of Prof'l Ethics & Conduct v. Fleming, 602 N.W.2d 340, 342 (Iowa

1999)). We also consider both aggravating and mitigating circumstances.

Id. “Ultimately, the form and extent of a disciplinary sanction ‘must be

tailored to the specific facts and circumstances of each individual case.’ ”

Id. at 381–82 (quoting Comm. on Prof’l Ethics & Conduct v. Rogers, 313
N.W.2d 535, 537 (Iowa 1981)).

      We agree with the Commission revocation is the appropriate sanction.

See Iowa Code § 602.10122(1) (stating a felony conviction is sufficient cause

for revocation or suspension).     In Lindaman, we revoked an attorney’s

license after he pleaded guilty to two counts of lascivious acts with a child.

Lindaman, 449 N.W.2d at 343. There, we found the attorney’s “ethical

violations so serious and dangerous to the public, we [thought] any sanction
                                      6

less than revocation would do violence to our professional code of

responsibility.” Id. In Blazek’s first disciplinary action, he successfully

distinguished his situation from Lindaman. We said “Blazek has not tried to

defend his improper actions and admits to the ethical violations. Further,

he has taken significant steps toward rehabilitation and shows minimal risk

of reoffense, unlike Lindaman.” Blazek, 590 N.W.2d at 504.

      Blazek cannot distinguish this case from Lindaman. He continued to

prey on minor children and indulge his pedophilia after his first conviction.

His behavior is reprehensible. We gave him the opportunity to redeem

himself and he squandered it. He is unfit to practice law.

      Blazek urges us to delay our decision regarding revocation while his

post-conviction claims are pending. He claims to have a “good faith basis to

request that the underlying judgment be set aside.” It appears Blazek

intends to argue in his request for post-conviction relief that he could not

have committed the crimes of attempted enticement of a minor for sex and

traveling in interstate commerce to engage in sex with a minor because the

person with whom he was “chatting” online was an adult posing as a minor.

But see United States v. Helder, 452 F.3d 751, 756 (8th Cir. 2006) (holding

the crime of attempting to entice a minor to engage in illegal sexual activity

does not require the intended victim to be an actual minor); United States v.

Sims, 428 F.3d 945, 959–60 (10th Cir. 2005) (same); United States v. Meek,

366 F.3d 705, 717–20 (9th Cir. 2004) (same); United States v. Root, 296 F.3d
1222, 1227–28 (11th Cir. 2002), cert. denied, 537 U.S. 1176, 123 S. Ct.
1006, 154 L. Ed. 2d 921 (2003) (same); United States v. Farner, 251 F.3d
510, 513 (5th Cir. 2001) (same). However, even if he were successful, it still

does not change the fact Blazek intended to entice a minor and took steps to

act on that intent. Nor does it change the fact Blazek possessed hundreds
                                     7

of images of child pornography. We therefore find it unnecessary to delay

our decision pending the outcome of Blazek’s post-conviction claims.

      V.    Conclusion.

      We revoke Blazek’s license to practice law in the State of Iowa. Costs

are taxed to Blazek pursuant to Iowa Court Rule 35.25(1).

      LICENSE REVOKED.